Citation Nr: 0814905	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-32 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected left 
knee disorder.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected left 
knee disorder.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected status post left knee arthroscopy, prior to 
January 24, 2007.

4.  Entitlement to a rating in excess of 30 percent for 
service-connected status post left knee arthroscopy, from May 
1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active duty for training with the Army 
National Guard from January 23, 1995 to April 14, 1995, and 
from April 29, 1995 to May 15, 1995, and additional periods 
of active duty for training and inactive duty for training 
between December 1994 and December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In January 2003, the RO denied entitlement to an increased 
(compensable) rating for service-connected status post left 
knee arthroscopy.  In his substantive appeal received in July 
2003, he stated that his left knee disorder "should at least 
warrant a 10%."  In an October 2003 rating decision, the RO 
assigned an increased rating of 10 percent, effective from 
November 14, 2002, the date of the veteran's claim.  A 
supplemental statement of the case was also issued in October 
2003.  The use of the phrase "at least" in the veteran's 
substantive appeal indicates that he was requesting the 
assignment of a 10 percent rating or higher, and did not 
intend to limit the appeal to a 10 percent rating.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  In light of this, the Board 
has jurisdiction of the matter.  

In March 2007, the veteran was awarded a 100 percent rating 
under 38 C.F.R. § 4.30 for his left knee disorder, effective 
from January 24, 2007.  A 10 percent rating was assigned from 
May 1, 2007, forward.  In a June 2007 rating decision, the 
veteran was awarded a 100 percent rating effective from May 
1, 2007, based upon a diagnosis of status post left knee 
replacement.  An evaluation of 30 percent was assigned from 
May 1, 2008.  The Board sent the veteran a letter, dated 
March 28, 2008, requesting, in part, that he clarify whether 
he intended to pursue his claim for an increased rating for 
his service-connected left knee disorder.  In their April 
2008 response to this letter, the veteran and his 
representative were silent as to this matter, and the Board 
therefore finds that it continues to be a subject over which 
it has current jurisdiction.  Consequently, it has added the 
issues of entitlement to a rating in excess of 10 percent for 
service-connected status post left knee arthroscopy, prior to 
January 24, 2007, and to a rating in excess of 30 percent, 
from May 1, 2008, to the veteran's current appeal.  


REMAND

In its letter dated March 28, 2008, the Board also sought to 
clarify whether the veteran wanted to attend a hearing before 
the Board in this case.  Thereafter, in a written statement 
signed by the veteran and received by the Board in April 
2008, he communicated his desire to attend a video-conference 
hearing before a Veterans Law Judge at his local RO.  This 
request was also confirmed in a letter from the veteran's 
service representative, dated in April 2008.  Consequently, 
the Board finds that it has no alternative but to remand this 
case so that the veteran can be afforded his requested 
hearing.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the veteran with a video-
conference hearing before a member of 
the Board at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



